Title: To James Madison from St. Mary’s Seminary, 4 June 1806
From: St. Mary’s Seminary
To: Madison, James



ca. June 4, 1806


pour port de Lettres 40105.  à Enseignement $ 25pour trois mois d’enseignement d’avance              25106.  a Dépenses de Table $ 75pour 3 mois de pension comme dessus  75157. 88 1/ 2Payne’s acct/, or the end of anotherdu 3096.  Madison á Divers 222.53 1/ 2pour le Montant de 1/2 Detaillé au Livre de comptes A recipi 4112.  á Lingerie $ 75.85 1/ 2pour diverses fournitures raccommodage & Blanchissage 75. 50 1/ 2107.  á Librairie $ 17.20 1/ 2pour divers Livres classiques & fournitures & Blanchissage 17 .20 1/ 2111.  á Infirmerie $ 4.pour abonnement au Médecin & Remedes             4.86.  á Postage   $.92pour port de Lettres .92 1/ 278.  á Avances faites aux Eléves $ 24.60pour 6/ m des Leçons français payés à Mr. Bergerac & avancé á lui 24. 60105.  á Enseignement $ 25pour six mois d’enseignement d’avance 25106.  á Dépenses de Table $ 75.pour six mois de pension d’avance 75.  222.23 1/ 2 